Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply by Applicant filed on 11/11/2021. Claims 1-21 are pending. This Office Action is Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/6/2021 and 12/2/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
	A) Applicant’s amendments and arguments regarding the 35 U.S.C. 101 as being directed to non-statutory subject matter rejection of claim 15 have been considered and deemed persuasive.  This rejection has been withdrawn.
	
	B)Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (US 2016/0261621). 

	As per claim 1, Srivastava discloses a method, comprising: receiving, at a wrapper, a communication and a context associated with the communication from a client, the communication being for a data source, the wrapper including a dispatcher and a service, the dispatcher receiving the communication and being data agnostic (Srivastava, Paragraph 0100 recites “As shown in FIG. 8A, client device 210 receives an input from User B (e.g., the user). As shown by reference number 810, client device 210 sends a request to network security device 220 to access a network resource associated with network resource device 230 identified by IP address "63.88.2.138." …Network security device 220 receives behavior information that identifies the user and the behavior.” See Fig. 2 and Paragraph 0027, where there is Network security device 220, which is being interpreted to be a wrapper, which is also capable of performing the tasks of the dispatcher.  Further, the service is being interpreted to be classifier device 240 of Srivastava.  While is does not reside inside network device 220, it would be an obvious modification for 240 to be incorporated into network device 220.), 
	the context including a first context corresponding to the client and a second context corresponding to a previous client, the client receiving a corresponding communication and the second context associated with the corresponding communication from the previous client, the client providing the first context to the context (Srivastava, Figs. 7A and 8A, with corresponding Paragraphs 0092 and 0100, which demonstrate requests from different clients to access network resources. And Paragraph 0015 recites “The multiple users may be using multiple client devices that are in communication with the classifier device (not shown). Assume further that the classifier device has created a model that includes a normal behavior pattern associated with the multiple users (e.g., shown as information in a row labeled "Normal Behavior Pattern" in a data structure stored by the classifier device). The normal behavior pattern may be an average of behaviors, associated with the multiple users, that conform to the normal behavior parameters.” In the broadest reasonable interpretation, Examiner is interpreting this to be context used to help establish the baseline information.);
	providing the context from the dispatcher to the service; and comparing, by the service, the context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client, the comparing including comparing the first context from the client and the second text from the previous client to the plurality of contexts previously received from the client (Srivastava, Paragraph 0103 recites “As further shown, classifier device 240 provides an instruction to network security device 220 to grant client device 210 permission to access the network resource associated with the IP address, since there is no network threat. Network security device 220 grants client device 210 access to the network resource (not shown). In this way, classifier device 240 determines whether a user's behavior is normal and/or updates the model based on the user's behavior, in order to detect network threats with speed and accuracy.” And Paragraph 0027 recites “Classifier device 240 may include one or more devices capable of receiving and/or providing information over a network, and/or capable of generating, storing, and/or processing information received and/or provided over the network. Classifier device 240 may include a server (e.g., a remote server included in a cloud computing environment, a processing server, an application server, a web server, a file server, or the like), a distributed computing device, a cloud computing device, or the like. Additionally, or alternatively, classifier device 240 may, based on classifying behavior exhibited by client device 210 as normal or abnormal, instruct network security device 220 to grant or deny client device 210 permission to access a network resource.”).

	As per claim 2, Srivastava discloses the method of claim 1, permitting the client access the data source only if the context is consistent with the behavioral baseline (Srivastava, Paragraph 0103 recites “As further shown, classifier device 240 provides an instruction to network security device 220 to grant client device 210 permission to access the network resource associated with the IP address, since there is no network threat. Network security device 220 grants client device 210 access to the network resource (not shown). In this way, classifier device 240 determines whether a user's behavior is normal and/or updates the model based on the user's behavior, in order to detect network threats with speed and accuracy.” And Paragraph 0027 recites “Classifier device 240 may include one or more devices capable of receiving and/or providing information over a network, and/or capable of generating, storing, and/or processing information received and/or provided over the network. Classifier device 240 may include a server (e.g., a remote server included in a cloud computing environment, a processing server, an application server, a web server, a file server, or the like), a distributed computing device, a cloud computing device, or the like. Additionally, or alternatively, classifier device 240 may, based on classifying behavior exhibited by client device 210 as normal or abnormal, instruct network security device 220 to grant or deny client device 210 permission to access a network resource.”).

	As per claim 3, Srivastava in combination with Cammarota teaches the method of claim 2, Srivastava further teaches wherein the communication is intercepted at the client using a collector, the context of the client determined by the collector; and the context attached to the communication by the collector (Srivastava, Paragraph 0100 recites “As shown in FIG. 8A, client device 210 receives an input from User B (e.g., the user). As shown by reference number 810, client device 210 sends a request to network security device 220 to access a network resource associated with network resource device 230 identified by IP address "63.88.2.138." …Network security device 220 receives behavior information that identifies the user and the behavior.” Network device 220 stops the request before it reaches the resource).

	As per claim 4, Srivastava in combination with Cammarota teaches the method of claim 2, Cammarota further teaches updating the behavioral baseline based on the context (Srivastava, Paragraph 0018 recites “The classifier device may store User X's behavior information and update the model based on user X's behavior information.”).


	Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 1. Claims 8 and 15 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claims 9 and 16, claims 9 and 16 are directed to a system and a tangible computer readable storage medium associated with the method of claim 2. Claims 9 and 16 are of similar scope to claim 2, and are therefore rejected under similar rationale.

Regarding claims 10 and 17, claims 10 and 17 are directed to a system and a tangible computer readable storage medium associated with the method of claim 3. Claims 10 and 17 are of similar scope to claim 3, and are therefore rejected under similar rationale.

Regarding claims 11 and 18, claims 11 and 18 are directed to a system and a tangible computer readable storage medium associated with the method of claim 4. Claims 11 and 18 are of similar scope to claim 4, and are therefore rejected under similar rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5-7, 12-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2016/0261621) in view of Cammarota et al. (US 2017/0208079).
		
	As per claim 5, Srivastava discloses the method of claim 1, but fails to teach receiving, at the dispatcher, at least one additional communication and at least one additional context associated with the at least one additional communication from the client, the at least one additional communication being for the data source; providing the at least one additional context from the dispatcher to the service; and comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client.
	However, in an analogous art Cammarota teaches receiving, at the dispatcher, at least one additional communication and at least one additional context associated with the at least one additional communication from the client, the at least one additional communication being for the data source; providing the at least one additional context from the dispatcher to the service; and comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client (Cammarota, Paragraphs 0069-0071 recites  The AP 110 may then compare, for each of the devices, one or more characteristics of the corresponding network traffic with a baseline model of network behavior (602). The one or more characteristics to be compared may be a subset of features included within a known intrusion detection system dataset. In some aspects, the one or more characteristics may be compared with a traffic flow baseline model 444A stored in the AP 110.  The AP 110 may then identify which of the number of devices is associated with anomalous behavior based on the comparison (603). In some aspects, the AP 110 may detect a presence of anomalous behavior based on the one or more monitored characteristics not matching one or more corresponding expected characteristics. Thereafter, the AP 110 may take one or more corrective actions based on the identifying (604). The one or more corrective actions may include restricting network access of the identified devices (604A) and/or alerting a network administrator of the identified devices (604B).”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Srivastava’s Network threat detection and management system based on user behavior information because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.

	As per claim 6, Srivastava in combination with Cammarota teaches the method of claim 5, Srivastava further teaches allowing the client to access the data source only if the context and the at least one additional context are consistent with the behavioral baseline (Srivastava, Paragraph 0103 recites “As further shown, classifier device 240 provides an instruction to network security device 220 to grant client device 210 permission to access the network resource associated with the IP address, since there is no network threat. Network security device 220 grants client device 210 access to the network resource (not shown). In this way, classifier device 240 determines whether a user's behavior is normal and/or updates the model based on the user's behavior, in order to detect network threats with speed and accuracy.” And Paragraph 0027 recites “Classifier device 240 may include one or more devices capable of receiving and/or providing information over a network, and/or capable of generating, storing, and/or processing information received and/or provided over the network. Classifier device 240 may include a server (e.g., a remote server included in a cloud computing environment, a processing server, an application server, a web server, a file server, or the like), a distributed computing device, a cloud computing device, or the like. Additionally, or alternatively, classifier device 240 may, based on classifying behavior exhibited by client device 210 as normal or abnormal, instruct network security device 220 to grant or deny client device 210 permission to access a network resource.”).

	As per claim 7, Srivastava discloses the method of claim 1, but fails to teach wherein the receiving further includes: receiving at least one additional context associated with the communication from at least one additional client; and wherein the providing further includes providing at least the least one additional context from the dispatcher to the service, the method further including comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client.
	However, in an analogous art Cammarota teaches wherein the receiving further includes: receiving at least one additional context associated with the communication from at least one additional client; and wherein the providing further includes providing at least the least one additional context from the dispatcher to the service, the method (Cammarota, Paragraphs 0069-0071 recites  The AP 110 may then compare, for each of the devices, one or more characteristics of the corresponding network traffic with a baseline model of network behavior (602). The one or more characteristics to be compared may be a subset of features included within a known intrusion detection system dataset. In some aspects, the one or more characteristics may be compared with a traffic flow baseline model 444A stored in the AP 110.  The AP 110 may then identify which of the number of devices is associated with anomalous behavior based on the comparison (603). In some aspects, the AP 110 may detect a presence of anomalous behavior based on the one or more monitored characteristics not matching one or more corresponding expected characteristics. Thereafter, the AP 110 may take one or more corrective actions based on the identifying (604). The one or more corrective actions may include restricting network access of the identified devices (604A) and/or alerting a network administrator of the identified devices (604B).”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Srivastava’s Network threat detection and management system based on user behavior information because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.


Regarding claims 12 and 19, claims 12 and 19 are directed to a system and a tangible computer readable storage medium associated with the method of claim 5. Claims 12 and 19 are of similar scope to claim 5, and are therefore rejected under similar rationale.

Regarding claims 13 and 20, claims 13 and 2 are directed to a system and a tangible computer readable storage medium associated with the method of claim 6. Claims 13 and 20 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Regarding claims 14 and 21, claims 14 and 21 are directed to a system and a tangible computer readable storage medium associated with the method of claim 7. Claims 14 and 21 are of similar scope to claim 7, and are therefore rejected under similar rationale.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439